— In an action to recover damages for personal injuries, etc., the plaintiff appeals from so much of an order of the Supreme Court, Queens County, entered February 21, 1980, as (1) refused to deny outright the defendant’s motion to vacate her default in failing to timely serve a proper answer, (2) excused the default, (3) enjoined the plaintiff from enforcing the default judgment, and (4) awarded the plaintiff $1,500 costs and disbursements to be paid by the defendant’s attorney as a condition for denial of the motion. Order modified by increasing the sum directed to be paid by the defendant’s attorney to $2,500. As so modified, order affirmed insofar as appealed from, with $50 costs and disbursements to plaintiff. On this record, the amount awarded to the plaintiff as and for costs and disbursements is inadequate to the extent indicated. Damiani, J. P., O’Connor and Thompson, JJ., concur.